           Case 1:15-cr-00379-PKC Document 59 Filed 06/03/19 Page 1 of 2




                                     TEIN MALONE
                                          LAWYERS



                                         June 3, 2019

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

         RE:    U.S. v. Juan Antonio Hernandez Alvarado,
                No. S2 15 Cr. 379 (PKC)
                Request to Strike Prosecution’s Declaration

Dear Judge Castel:

Defendant Hernandez moves to strike the prosecution’s declaration, apparently
submitted ex parte to chambers on May 28, 2019. The government did not confer with
us about this issue or file a motion under Fed. R. Crim. P. Rule 16(d)(1)1 demonstrating
good cause or allow us time to object before submitting it to chambers. Further,
submitting the declaration to chambers ex parte without prior leave is the equivalent of
the government’s granting its own motion to seal.2




1   Fed. R. Crim. P. 16 provides in pertinent part:

         (d) Regulating Discovery.

                (1) Protective and Modifying Orders. At any time the court may, for good
                    cause, deny, restrict, or defer discovery or inspection, or grant other
                    appropriate relief. The court may permit a party to show good cause by
                    a written statement that the court will inspect ex parte. If relief is
                    granted, the court must preserve the entire text of the party's statement
                    under seal.

                (2) Failure to Comply. If a party fails to comply with this rule, the court may
                    … enter any other order that is just under the circumstances.
2See S.D.N.Y. ECF Rule 6.1 (“Documents may not be placed under seal without leave of
the Court.”), 6.2 (procedures for sealing).


                       3059 Grand Avenue, Coconut Grove, Florida 33133
                              www.teinmalone.com (305) 442-1101
         Case 1:15-cr-00379-PKC Document 59 Filed 06/03/19 Page 2 of 2
                                                                              TEIN MALONE
                                                                                   LAWYERS


Rule 16(d)(1) contemplates that, before submitting ex parte material, the government
should first receive permission from the Court.3 The docket does not reflect that this was
done. Accordingly, the Court should not read the government’s ex parte declaration until
the government has either (a) conferred with defense counsel or (b) sought this Court’s
permission by application that does not include the ex parte disclosure and affords the
defense an opportunity to be heard. We do not object to the filing of the application under
seal as long as it is not ex parte.

We cannot argue or even determine prejudice from the ex parte submission. Because
briefing is still ongoing, we assume the Court has not yet read it. And if it has, we
recognize the declaration may be cumulative of the several hyperbolic statements about
the defendant that the government has already made in its filings, which the Court can
surely set aside. Regardless, the government’s ex parte declaration should not be allowed
without prior application. Its purported evidence of “safety risks to cooperating witnesses
and [their] relatives and associates” (DE 57:25) is probably irrelevant to our modest
request for the government to identify the conspirators who will likely testify at trial (DE
54:3). In any event, merely requesting particulars does not open the door for ex parte
submissions -- particularly by a prosecutor (who is not a witness ordinarily susceptible to
examination) and therefore likely layered hearsay.

                                           Respectfully submitted,

                                           /s/ Michael Tein. ____
                                           Michael R. Tein, Esq.
                                           tein@teinmalone.com
                                           T. Omar Malone, Esq.
                                           omalone@teinmalone.com

                                           TEIN MALONE
                                           3059 Grand Avenue – Suite 340
                                           Coconut Grove, Florida 33133
                                           (305) 442-1101
                                           Counsel for Juan Antonio
                                           Hernandez Alvarado

Copies via ECF




3See, e.g., United States v. Ying Lin, No. 15-cr-601, 2018 WL 3404137, *1 (E.D.N.Y. July
11, 2018) (the government’s CIPA-based motion for protective order was filed ex parte
after “leave of the Court” and “also with leave of the Court,” the defendant filed an ex parte
opposition); United States v. Hawit, No. 15-cr-252, 2017 WL 3016794, *1 (E.D.N.Y. July
14, 2017) (observing that the government first moved under Rule 16(d)(1) “for leave to file
under seal and ex parte”).
